CM/ECF-GA Northern District Court                                     https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?114778826247161-...
                          Case 1:19-cv-01993-JPB Document 32 Filed 04/21/21 Page 1 of 1




                                     UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION
                                                     1:19-cv-01993-JPB
                                           LO 337 IP Holding, LLC v. Williams et al
                                                   Honorable J. P. Boulee

                                     Minute Sheet for proceedings held In Open Court on 04/21/2021.


              TIME COURT COMMENCED: 10:00 A.M.
              TIME COURT CONCLUDED: 10:15 A.M.                       COURT REPORTER: Penny Coudriet
              TIME IN COURT: 00:15                                   DEPUTY CLERK: Brittney Walker
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Andrea Bonner representing LO 337 IP Holding, LLC
         PRESENT:                   Douglas Johnson representing LO 337 IP Holding, LLC
                                    Cynthia Lee representing LO 337 IP Holding, LLC
         PROCEEDING
                                    Damages Hearing(Motion Hearing Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               The Court held a Damages Hearing on 4/21/21. Written Order to follow. See
                                    transcript for more details.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                               4/21/2021, 10:18 AM
